266 F.2d 30
In the Matter of BALDWIN LUMBER SUPPLY CO., Inc., Bankrupt, Smith Plywood Corporation, Petitioner-Appellant,Meyer J. Rider, Trustee-Appellee, Lida Credit Agency of Westchester et al., Creditor-Appellees.
No. 298.
Docket 25456.
United States Court of Appeals Second Circuit.
Argued April 21, 1959.
Decided April 23, 1959.

Louis P. Rosenberg, Brooklyn, N. Y., for petitioner-appellant.
R. Lewis Townsend, Poughkeepsie, N. Y., for trustee-appellee.
Leo H. Raines, New York City, for creditor-appellees.
Before LUMBARD, Circuit Judge, and GALSTON and ANDERSON, District Judges.
PER CURIAM.


1
We affirm the order of Judge Bicks of October 30, 1958 which denied the petition of certain creditors to review the order of Referee Schofield appointing Meyer J. Rider, Esq. as trustee in bankruptcy for Baldwin Lumber Supply Company. The referee found, and it is not disputed, that no nominated trustee had the requisite vote by a majority in number and amount of the properly filed claims in order to be elected as required by 11 U.S.C. § 92, sub. a. Under such circumstances it was requisite and proper for the referee to appoint a trustee pursuant to 11 U.S.C. § 72(a). In re Katz & Williams, D.C.S.D.N.Y.1941, 48 F. Supp. 683; In re Gloria Vanderbilt-Sonia Gowns, D.C.S.D.N.Y.1939, 26 F. Supp. 766; Collier on Bankruptcy (14th Ed.) § 44.12.